Collins, J.
After the former appeal in this action was disposed of,—41 Minn. 542, (43 N. W. Rep. 479,)—it was tried by the court below without a jury, and on findings of fact judgment was ordered and entered in plaintiffs’ favor. This appeal is from that judgment, and the only question for consideration is whether a judgment in *538this defendant’s favor in an action of claim and delivery, previously pending between the same parties, is a bar to a recovery by the plaintiffs in this, an action in trover and conversion. This question must be determined from the findings alone, from one of which it appears that in the action of claim and delivery referred to judgment on the pleadings in favor of defendant’s right of possession to the property in litigation was ordered, on the ground that from the complaint and reply it appeared affirmatively that plaintiffs had no cause of action against the defendant. Why this was the case does not appear from anything now before us, so that, for aught that has been shown in this action, judgment may have been ordered in the other because it affirmatively appeared from the pleadings that plaintiffs had not the present right of recovery, and had brought their action to recover possession of the property in question prematurely. If that was the situation, the right of possession might afterwards mature and become absolute. Under such circumstances, another action between the same parties, and relating to the same subject-matter, might be maintained. The plaintiffs’ rights would be after-acquired, and a judgment cannot prejudice rights which had not accrued to either party at the time of its rendition. State v. Torinus, 28 Minn. 175, (9 N. W. Rep. 725,) and cases cited in illustration of these propositions.
(Opinion published 53 N. W. Rep. 143.)
Judgment affirmed.